EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via recorded telephone correspondence from Kevin W. Guynn on 1/14/2021.
The application has been amended as follows: 
Claim 1.	A riblet film for reducing air resistance of an aircraft, comprising:
a suspension comprising a carrier liquid with rotatable magnetic particles enclosed within the carrier liquid,
wherein, a magnetic field  configured to act on the riblet film will be rendered at least partially visible by an orientation of the magnetic particles.

Claim 2.	A riblet film for reducing air resistance of an aircraft, comprising:
a suspension comprising a carrier liquid with rotatable magnetic particles enclosed within the carrier liquid,
wherein, a magnetic field  configured to act on the riblet film will be rendered at least partially visible by an orientation of the magnetic particles,
wherein the riblet film comprises a layer with a multiplicity of microcapsules, 
wherein the suspension is distributed among the microcapsules and respectively enclosed therein.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a riblet film for reducing air resistance in an aircraft comprising a carrier liquid with rotatble particles enclosed within the carrier liquid and wherein a magnetic field acting on the riblet film will be rendered at least partially visible.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644 
/BRIAN M O'HARA/Primary Examiner, Art Unit 3642